 



Exhibit 10.1
Executive Employment Agreement
This executive employment agreement (the “Agreement”) is effective as of
August 16, 2007 by and between Micromet, Inc. (hereinafter the “Company”) and
Mark L. Reisenauer (hereinafter “Executive”).
Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for his services; and
Whereas, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits;
Now, therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
  1. Employment by the Company
     1.1 Position. Subject to terms set forth herein, the Company agrees to
employ Executive in the position of Senior Vice President, Chief Commercial
Officer, and Executive hereby accepts such employment. During his employment
with the Company, Executive will devote his best efforts and substantially all
of his business time and attention to the business of the Company, except for
vacation periods and reasonable periods of illness or other incapacities
permitted by the Company’s general employment policies.
     1.2 Duties. Executive will serve in an executive capacity and will perform
such duties as are customarily associated with his then current title,
consistent with the certificate of incorporation and the bylaws of the Company,
and as required by the board of directors of the Company (the “Board”),
including, without limitation, the performance of activities as an officer of
the Company or the Company’s subsidiaries. Executive will report directly to the
Chief Executive Officer. Upon termination of the employment pursuant to
Section 7, Executive agrees to resign from all functions which he exercised or
assumed on the basis of or in connection with Executive’s employment by the
Company.
     1.3 Location. Executive’s primary office location will be at the Company’s
headquarter offices in Bethesda, MD. The Company reserves the right to
reasonably require Executive to perform his duties at places other than at his
primary office location from time to time, and to require reasonable business
travel.
     1.4 Relocation Assistance and Signing Incentives. In order to facilitate
Executive’s potential relocation from his current domicile to the area of the
Company’s headquarter offices in Bethesda, the Company will:
          (a) pay all of Executive’s reasonable expenses for the relocation of
Executive and his household to the area of the Company’s headquarter offices;

1



--------------------------------------------------------------------------------



 



          (b) reimburse Executive’s transaction costs with respect to the sale
of his current home in the amount of up to 6% (net after any applicable tax
withholding and payroll deductions) of the sales price of such home;
          (c) reimburse up to $10,000 (net after any applicable tax withholding
and payroll deductions) of Executive’s closing costs incurred in connection with
the purchase of a new home in the area of the Company’s headquarter offices
(excluding such costs resulting from the payment of “points” to reduce the
mortgage interest rate);
          (d) reimburse Executive for the cost of renting a temporary apartment
in the area of the Company’s headquarter offices for a period of up to six
months and a maximum amount of up to $15,000 (net after any applicable tax
withholding and payroll deductions); provided that if Executive has not been
able to sell his current home prior to the expiration of the 6 month period, the
Company will continue to reimburse Executive for the cost of renting a temporary
apartment up to the date of the closing of the sale of his current home, but in
no event for longer than an additional 6 month period; and provided further that
any such additional reimbursement is deductible from the Company’s reimbursement
obligations pursuant to subsection 1.4 (e) below;
          (e) if the sale of Executive’s current home occurs after the purchase
of Executive’s new home in the area of the Company’s headquarter offices, the
Company will reimburse the mortgage payments for Executive’s current home during
the period starting on the date on which it is first offered for sale and ending
on the date of closing of the sale, for a period of up to six months and a
maximum amount of up to $25,000 (net after any applicable tax withholding and
payroll deductions); provided that Executive will use good faith efforts to
effect the sale as soon as practicable;
          (f) pay to Executive an amount of up to $30,000 (net after any
applicable tax withholding and payroll deductions) with his first regular salary
payment, provided that if the Executive incurs a loss as a result of a
difference between the purchase price originally paid and the sales price
received by Executive for his current home that is less than $30,000, the
Executive will repay to the Company the difference between the loss incurred and
the amount of $30,000. If, prior to the first anniversary of the Employment
Commencement Date, Executive terminates his employment with the Company without
Good Reason or the Company terminates Executive’s employment for Cause, then
Executive will repay to the Company the amount received by Executive and not
repaid under this subsection (f); and
          (g) reimburse to Executive up to $5,000 (net after any applicable tax
withholding and payroll deductions) of any payments made by Executive to his
prior employer on account of a repayment obligation with respect to the signing
bonus received by Executive from such prior employer.
     1.5 Term. The term of this Agreement will commence on September 10, 2007
(the “Employment Commencement Date”), and will continue from that date until
September 3, 2011 (the “Initial Term”), and will be renewed automatically for
consecutive one (1) year periods (each an “Extension Term”, and collectively
with the Initial Term referred to herein as the “Employment Term”); provided,
however, that, if either the Company or the Executive does

2



--------------------------------------------------------------------------------



 



not wish to renew this Agreement when it expires at the end of the Initial Term
or any Extension Term, it or Executive shall give written notice of termination
in accordance with Section 7.2 or 7.4, respectively, and the terms of
Section 7.2 or 7.4 will apply with respect to any such termination by the
Company or Executive, respectively. The parties expressly agree that designation
of the Employment Term and the renewal provisions in this Agreement do not in
any way limit the right of the parties to terminate this Agreement at any time
as provided in Section 7.
     1.6 Policies and Procedures. In addition to the terms of this Agreement,
the employment relationship between the parties will be governed by the general
employment policies and practices of the Company, including those relating to
protection of confidential information and assignment of inventions. If the
terms of this Agreement differ from or are in conflict with the Company’s
general employment policies or practices, this Agreement will control.
  2. Compensation
     2.1 Base Salary. For services rendered hereunder by Executive during the
Employment Term, Executive will receive an annualized base salary of two hundred
seventy five thousand US dollars (US$275,000) (the “Base Salary”), payable in
accordance with the Company’s regular payroll schedule (but not less frequently
than monthly), less any payroll withholding and deductions in accordance with
applicable law and the Company’s general employment policies or practices. Such
Base Salary will be reviewed annually by the Compensation Committee of the Board
and may be increased at its discretion. The initial such review will occur in
Spring 2008 in accordance with the Company’s review process for its executives.
     2.2 Bonus. Executive will participate in the Company’s Management Incentive
Compensation Plan adopted by the Company from time to time or in such other
bonus plan as the Board may approve for the senior executive officers of the
Company. Except as otherwise provided in this Agreement, Executive’s
participation in and benefits under any such plan will be on the terms and
subject to the conditions specified in the governing document of the particular
plan.
     2.3 Equity Compensation.
          (a) On the first day of the month following the Employment
Commencement Date (the “Grant Date”), Executive will be granted an option to
purchase up to 300,000 shares of Common Stock of the Company (the “Initial Stock
Option”). The Initial Stock Option will have an exercise price equal to the fair
market value of the Company’s Common Stock on the date preceding the Grant Date.
The Initial Stock Option will be granted as an incentive stock option to the
maximum extent permitted by law, and otherwise will be non-qualified stock
options. The Initial Stock Option will be subject to the Micromet, Inc. Amended
and Restated 2003 Equity Incentive Award Plan (the “Plan”) and the Company’s
standard form of stock option agreement, which Executive will be required to
execute as a condition to this grant. The Initial Stock Option will vest over a
four-year period, with 25% of the shares subject to the Initial Stock Option
vesting on the 12 month anniversary date of the date of this Agreement, and 1/48
of the shares subject to the option vesting on a monthly basis thereafter.

3



--------------------------------------------------------------------------------



 



          (b) In addition to the Initial Stock Option, Executive will be
eligible to participate in any equity or other employee benefit plan that is
generally available to senior executive officers, as distinguished from general
management, of the Company, including, without limitation, the Plan. Except as
otherwise provided in this Agreement, Executive’s participation in and benefits
under any such plan will be on the terms and subject to the conditions specified
in the governing document of the particular plan.
     2.4 Acceleration of Vesting. The provisions concerning vesting pursuant to
clauses (a), (b) and (c) of this Section 2.4 will be cumulative, and are hereby
deemed to be a part of all stock options, including the Initial Stock Option,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof, (each a “Stock Award”) and to supersede any less
favorable provision in any agreement or plan regarding such Stock Award.
          (a) Subject to any additional acceleration of vesting and
exercisability provided for in this Agreement, in connection with a Change of
Control (as defined in subsection (d) below), fifty percent (50%) of Executive’s
outstanding unvested Stock Awards will be automatically vested and exercisable
on the date of first closing of any transaction or the stockholder vote
resulting in such Change of Control. The portion of any outstanding Stock Award
that remains unvested after the application of the accelerated vesting under
this Section shall continue to vest on the same schedule, but the number of
shares vesting on each installment shall be reduced on a pro rata basis to take
into account the accelerated vesting herein.
          (b) If Executive’s employment is terminated by the Company without
Cause, by Executive for Good Reason, or as a result of Executive’s death or
Disability, Executive’s outstanding unvested Stock Awards that would have vested
over the twelve (12) month period following the date of termination had
Executive remained continuously employed by the Company during such period, will
be automatically vested and exercisable on the date of termination.
          (c) If Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason within six (6) months prior to or twelve
(12) months following a Change of Control, all of Executive’s outstanding
unvested Stock Awards will be automatically vested and exercisable on the later
of (i) the date of termination or (ii) the date of first closing of any
transaction or the stockholder vote resulting in such Change of Control. If the
employment is terminated prior to the Change of Control, the Company will inform
Executive in writing of any Change of Control occurring within six (6) months of
such termination. If any such unvested Stock Awards have been terminated, the
Company will reissue and offer to Executive any of Executive’s Stock Awards that
had not vested at the time of termination. Such Stock Awards will be fully
vested and exercisable at the exercise price of the previously terminated Stock
Awards, provided that Executive agrees to exercise such Stock Awards within the
then current calendar year.
          (d) “Change of Control” means and includes each of the following
events:

4



--------------------------------------------------------------------------------



 



               (i) the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
thereunder) of “beneficial ownership” (as determined pursuant to Rule 13d-3
under the Exchange Act) of securities entitled to vote generally in the election
of directors (“Voting Securities”) of the Company that represent fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
Voting Securities, other than:
                    (1) an acquisition by a trustee or other fiduciary holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or
                    (2) an acquisition of Voting Securities by the Company or a
corporation owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or
                    (3) an acquisition of Voting Securities pursuant to a
transaction described in clause (iii) below that would not be a Change of
Control under clause (iii);
                    Provided, however, that notwithstanding the foregoing, the
following event will not constitute an “acquisition” by any person or group for
purposes of this subsection (i): an acquisition of the Company’s securities by
the Company (the “Securities Repurchase”) which causes the Company’s Voting
Securities beneficially owned by a person or group to represent fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
Voting Securities, except that such Securities Repurchase will constitute a
Change of Control if and when such person or group, after such Securities
Repurchase, becomes the beneficial owner of any additional Voting Securities of
the Company;
               (ii) if, during any period of two (2) consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than any director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
clauses (i) or (iii) of this Section 2.4(d) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the two (2) year period or whose election or
nomination for election was previously so approved), cease for any reason to
constitute a majority thereof;
               (iii) the consummation by the Company (whether directly involving
the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case other than:

5



--------------------------------------------------------------------------------



 



                    (1) a transaction which results in the Company’s Voting
Securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”)
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding Voting Securities immediately after the
transaction, and
                    (2) a transaction after which no person or group
beneficially owns Voting Securities representing fifty percent (50%) or more of
the combined voting power of the Successor Entity; provided, however, that no
person or group will be treated for purposes of this clause (2) as beneficially
owning fifty percent (50%) or more of combined voting power of the Successor
Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction.
     2.5 Standard Company Benefits. Executive will be entitled to all rights and
benefits for which he is eligible under the terms and conditions of the standard
benefits and compensation practices which may be in effect from time to time and
provided by the Company to its employees generally, as may be adopted, amended
or discontinued in its discretion, consistent with then applicable law. Until
such time as the Company has established its own health insurance for which
Executive is eligible, the Company will reimburse Executive for his payments for
a continuation of his current health insurance pursuant to COBRA.
     2.6 Business Expenses. The Company will reimburse Executive for
Company-related travel, entertainment, professional licensing, continuing
education and other expenses reasonably incurred by Executive on behalf of the
Company pursuant to the Company’s expense reimbursement policy for its
employees.
  3. Insurance and Indemnification
     3.1 Life Insurance.
          (a) The Company will reimburse Executive for the cost of his life
insurance in place as of the date of this Agreement, or corresponding insurance
coverage by different insurers at comparable or lesser cost.
          (b) The Company will have the right to take out life, health,
accident, “key-man” or other insurance covering Executive, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company. Executive will assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.
     3.2 D&O Insurance. The Company will obtain and maintain at the Company’s
expense during the Employment Term and for six (6) years thereafter liability
insurance for the directors and officers of the Company (D&O insurance) in the
amount of at least US$ 10 million covering any acts or omissions of the
Executive in the performance of services under this Agreement.

6



--------------------------------------------------------------------------------



 



     3.3 Indemnification. The Company and Executive will enter into a separate
indemnification agreement, and the Company will indemnify Executive in
accordance with the terms of such agreement.
  4. Vacation
     Executive is entitled to an annual, paid vacation in accordance with the
Company’s standard policies and as otherwise provided for senior executive
officers, but in no event less than twenty (20) working days. Working days are
all calendar days with the exception of Saturdays, Sundays and US federal
holidays (provided however, that Executive may elect to take the day after
Thanksgiving in lieu of Veteran’s Day). Executive will coordinate the date of
vacation reasonably in advance with the other executive officers of the Company,
and the timing of such vacation will be subject to the prior approval of the
Chief Executive Officer.
  5. Outside Activities During Employment
     5.1 Exclusive Employment. Executive agrees not to become engaged in any
other business activity which, in the reasonable judgment of the Chief Executive
Officer, is likely to interfere with Executive’s ability to discharge his duties
and responsibilities to the Company. Executive may engage in civic and
not-for-profit activities, and participate in industry associations so long as
such activities do not materially interfere with the performance of his duties
hereunder. Executive agrees that he will not join any boards, other than
community and civic boards and boards of industry associations which do not
interfere with his duties to the Company, without the prior approval of the
Board.
     5.2 No Adverse Interests. Except as permitted by Section 5.3, Executive
agrees not to acquire, assume or participate in, directly or indirectly, any
position, investment or interest known by him to be adverse or antagonistic to
the Company, its business or prospects, financial or otherwise, or engage in any
business that creates a conflict of interest with his duties or loyalty to the
Company.
     5.3 Non-Competition during Employment Term. During the Employment Term,
except on behalf of the Company or as expressly authorized by the Board,
Executive will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by him to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, he or his immediate family may
own, as a passive investor, securities of any competitor corporation, so long as
his direct holdings in any one such corporation will not in the aggregate
constitute more than one percent (1%) of the voting stock of such corporation.
  6. Proprietary Information Obligations
     As a condition of employment, Executive agrees to execute and abide by the
Proprietary Information and Inventions Agreement attached hereto as Exhibit A.

7



--------------------------------------------------------------------------------



 



  7. Termination Of Employment
     7.1 Termination by the Company for Cause
          (a) The Company may terminate Executive’s employment with the Company
at any time for Cause, determined in the Board’s discretion, upon written notice
to Executive.
          (b) “Cause” means: (i) a material breach of this Agreement or any
other written agreement between Executive and the Company; (ii) Executive’s
gross negligence or willful misconduct in the performance of his duties;
(iii) the commission of any act or omission constituting dishonesty or fraud
that has a material adverse impact on the Company or any successor or affiliate
thereof; (iv) any conviction of, or plea of “guilty’ or “no contest” to, a
felony; (v) conduct by Executive which in the good faith and reasonable
determination of the Board demonstrates gross unfitness to serve; (vi) failure
to attempt in good faith to implement a clear and reasonable directive of the
Company’s Chief Executive Officer after written notice of such failure, and
failure by Executive to cure the same within fifteen (15) business days after
receipt of such notice; (vii) persistent unsatisfactory performance of job
duties after written notice of such and failure to cure the same after having
been provided with a reasonable opportunity to cure if deemed curable; or (viii)
breach of fiduciary duty; provided, however, that prior to the determination
that Cause under this subsection (b) has occurred, the Company will (1) provide
to Executive in writing, in reasonable detail, the reasons for the determination
that such “Cause” exists, (2) afford Executive a reasonable opportunity to
remedy any such breach except with respect to clause (vi) above which specifies
the applicable period of time for Executive to remedy his breach, (3) provide
the Executive an opportunity to be heard prior to the final decision to
terminate the Executive’s employment hereunder for such Cause, and (4) make any
decision that such Cause exists in good faith.
          (c) In connection with a termination of the employment pursuant to
this Section 7.1, Executive will not be entitled to receive any Severance
Benefits (as defined in Section 7.2 below), unpaid bonuses or other
compensation, other than accrued Base Salary plus other amounts to which
Executive is entitled under any bonus or compensation plan or practice of the
Company through the date of termination.
  7.2 Termination by the Company without Cause.
          (a) The Company may terminate Executive’s employment with the Company
at any time without Cause.
          (b) In the event the Company terminates Executive’s employment without
Cause, the Company will pay Executive the Base Salary due the Executive through
the date of termination, plus other amounts to which Executive is entitled under
any bonus or compensation plan or practice of the Company at the time of
termination. In addition, and provided that Executive executes and does not
revoke a release as provided in Section 8, the Company will pay or grant
Executive in lieu of any other severance benefits or any other compensation the
following as severance benefits (“Severance Benefits”):

8



--------------------------------------------------------------------------------



 



               (i) an amount that is the greater of (1) the equivalent to the
Base Salary for a period of twelve (12) months from the date of termination,
less any payroll withholding and deductions due on such salary in accordance
with applicable law, or (2) the benefits under the Company severance benefit
plan applicable to Executive, if any, in effect on the termination date; and
               (ii) an amount equal to Executive’s Bonus (as defined below) for
the year in which the employment is terminated prorated for the period during
such year Executive was employed prior to the date of termination (or the full
amount of the Bonus if Executive’s employment is terminated within six
(6) months prior to or twelve (12) months following a Change of Control). As
used in this Agreement, “Bonus” means the average of the bonuses awarded to
Executive for each of the three (3) fiscal years prior to the date of
termination, or such lesser number of years as may be applicable if Executive
has not been employed for three (3) full years on the date of termination. For
purposes of determining Executive’s “Bonus,” to the extent Executive received no
bonus in a year due to a failure to meet the applicable performance objectives,
such year will still be taken into account (using zero (0) as the applicable
bonus) in determining Executive’s “Bonus” for purposes of this subsection (ii),
and if any portion of the bonuses awarded to Executive consisted of securities
or other property, the fair market value thereof will be determined in good
faith by the Board; and
               (iii) acceleration of vesting of Stock Awards pursuant to
Section 2.4(b) or 2.4(c), as applicable; and
               (iv) for the period beginning on the date of termination and
ending on the date which is twelve (12) full months following the date of
termination (or, if earlier, the date on which the applicable continuation
period under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) or applicable state coverage continuation law expires),
(1) reimburse Executive for the costs associated with continuation coverage
pursuant to COBRA, or applicable state coverage continuation laws, for Executive
and his eligible dependents who were covered under the Company’s health plans as
of the date of Executive’s termination (provided that Executive will be solely
responsible for all matters relating to his continuation of coverage pursuant to
COBRA or any state analog, including, without limitation, his election of such
coverage and his timely payment of premiums), or for any health insurance
premiums of Executive’s health insurance paid by the Company prior to
termination of employment pursuant to this Section 7.2 for which continuation
coverage pursuant to COBRA or any state analog is not available, and (2) pay to
Executive the amount of any life insurance premiums it was paying prior to the
date of Executive’s termination;
               (v) executive-level outplacement services at the Company’s
expense, not to exceed $15,000, by a firm selected by Executive from a list
compiled by the Company.
          (c) The Severance Benefits due pursuant to Section 7.2(b)(i) and
(b)(ii) will be payable as a lump sum payment no later than the date on which
Executive’s right to revoke any waiver and release of legal claims has expired.

9



--------------------------------------------------------------------------------



 



          (d) The Company will have the right to withhold further payments of
unpaid Severance Benefits, upon its notice to Executive of the Board’s good
faith reasonable belief, and the basis for the reasonable belief, that Executive
has breached any of his post-termination obligations to the Company as defined
in this Agreement.
  7.3 Termination by Executive for Good Reason.
          (a) Executive may voluntarily terminate his employment for Good
Reason, as defined below; provided, however, that it shall only be deemed Good
Reason pursuant to the definition below if (i) the Company is given written
notice from the Executive within ninety (90) days following the first occurrence
of a condition that the Executive considers to constitute Good Reason describing
the condition and fails to remedy such condition within thirty (30) days
following such written notice, and (ii) the Executive resigns from employment
within ninety (90) days following the end of the period within which the Company
was entitled to remedy the condition constituting Good Reason but failed to do
so.
          (b) “Good Reason” means: (i) any material diminution of Executive’s
authority, duties or responsibilities; (ii) any material reduction by the
Company in Executive’s annual Base Salary; (iii) a relocation of Executive’s
place of employment to a location in excess of 50 miles from the Company’s
headquarter offices in Bethesda, MD; (iv) any material breach by the Company of
this Agreement after written notice of such breach and failure by the Company to
cure the breach within fifteen (15) business days after receipt of such notice;
(v) any purported termination of Executive’s employment for Cause by the Company
that is not in accordance with the definition of Cause set forth in this
Agreement; (vi) any failure to pay Executive the earned bonus for any period
under any management incentive compensation plan adopted by the Company, if a
majority of other officers of the Company or any successor or affiliate have
been paid bonuses for such period under such plan; or (vii) any failure by the
Company to obtain the assumption of this Agreement by any successor or assign of
the Company.
          (c) In the event Executive terminates his employment under
circumstances which constitute Good Reason, and provided that Executive executes
and does not revoke a release as provided in Section 8, the Company will pay or
grant Executive the Severance Benefits according to Section 7.2(b), provided
that the Company will have the right to withhold further payments of unpaid
Severance Benefits, upon its notice to Executive of the Board’s good faith
reasonable belief, and the basis for the reasonable belief, that Executive has
breached any of his post-termination obligations to the Company.
  7.4 Termination by Executive Without Good Reason.
          (a) Executive may terminate the employment with the Company at any
time without Good Reason.
          (b) In connection with a termination of the employment pursuant to
this Section 7.4, Executive will not be entitled to receive any Severance
Benefits, unpaid bonuses or other compensation, except that the Company will pay
Executive the Base Salary due the Executive through the date of termination,
plus other amounts to which Executive is entitled under any bonus or
compensation plan or practice of the Company at the time of termination.

10



--------------------------------------------------------------------------------



 



  7.5 Termination for Death.
          (a) The Employment Term will terminate immediately upon Executive’s
death. Upon such termination, the Company will pay to any beneficiaries
designated by Executive in writing in Exhibit C (the “Death Benefits
Recipients”), or in the absence of such designation, to Executive’s estate, in
lieu of any other severance benefits or any other compensation:
               (i) the Base Salary due the Executive through the date of
Executive’s death, plus other amounts to which Executive is entitled under any
bonus or compensation plan or practice of the Company at the time of Executive’s
death;
               (ii) Executive’s annual Base Salary as in effect immediately
prior to the date of death, payable over the twelve (12) month period commencing
on the date of death in equal monthly installments, provided, however, that any
installments remaining to be paid on March 15 of the calendar year immediately
following the year of the Executive’s death shall be accelerated and paid in
full at that time;
               (iii) an amount equal to Executive’s Bonus for the year in which
Executive’s death occurs, payable over the twelve (12) month period commencing
on the date of death in equal monthly installments provided, however, that any
installments remaining to be paid on March 15 of the calendar year immediately
following the year of the Executive’s death shall be accelerated and paid in
full at that time.
          (b) In addition, for the period beginning on the date of death and
ending on the date which is twelve (12) full months following the date of death
(or, if earlier, the date on which the applicable continuation period under
COBRA or applicable state coverage continuation laws expires), the Company will
reimburse Executive’s eligible dependents for the costs associated with
continuation coverage for such eligible dependents pursuant to COBRA or
applicable state analog) (provided that Executive’s dependents will be solely
responsible for all matters relating to such continuation of coverage pursuant
to COBRA or applicable state analog, including, without limitation, election of
such coverage and the timely payment of premiums), or for any health insurance
premiums of Executive’s health insurance paid by the Company prior to
termination of employment pursuant to this Section 7.5 for which continuation
coverage pursuant to COBRA is not available.
          (c) Executive may change the Death Benefits Beneficiaries by written
notice to the Company.
  7.6 Termination for Disability.
          (a) The Company may terminate Executive’s employment by written notice
at any time for Disability (as defined in subsection (c) below). Upon such
termination, the Company will pay Executive (i) the Base Salary due Executive
through the date of termination, plus other amounts to which Executive is
entitled under any bonus or compensation plan or practice of the Company at the
time of termination, and (ii) provided that Executive executes and does not
revoke a release as provided in Section 8, the Severance Benefits.

11



--------------------------------------------------------------------------------



 



          (b) The payments and Severance Benefits due the Executive under
subsection (a) above are in lieu of any other severance benefits or any other
compensation. The Severance Benefits due pursuant to Section 7.2(b)(i) and
7.2(b)(ii) will be payable as a lump sum payment or in equal installments over a
twelve (12) month period, as determined by the Board in its discretion, provided
that any installments remaining to be paid on March 15 of the calendar year
immediately following the year of the Executive’s termination shall be
accelerated and paid in full at that time.
          (c) “Disability” will be deemed to have occurred if Executive was
physically or mentally incapacitated or disabled or otherwise unable fully to
discharge his duties hereunder for (i) a period in excess of ninety
(90) consecutive days, or (ii) a period in excess of one hundred twenty
(120) days in the aggregate in any consecutive one hundred eighty (180) day
period. This definition will be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act and other
applicable law. The existence of Executive’s Disability will be determined by
the Company on the advice of a physician chosen by the Company and Executive (or
in the event of mental disability, Executive’s Death Benefits Recipients) and
the Company reserves the right to have the Executive examined by such physician
at the Company’s expense.
  7.7 Cooperation Obligations.
          (a) Transition Activities. After delivery or receipt of any notice of
termination by Executive, and for a reasonable period following any termination
of Executive’s employment for any reason, Executive will fully cooperate with
the Company in all matters relating to the winding up of Executive’s pending
work and the orderly transfer of any such pending work to such other employees
as may be designated by the Company.
          (b) Return of the Company’s Property. If Executive’s employment is
terminated for any reason the Company will have the right, at its option, to
require Executive to vacate his offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his employment in any manner, as a condition to the Executive’s
receipt of any post-termination benefits described in this Agreement, Executive
will immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. Executive will deliver to
the Company a signed statement certifying compliance with this Section 7.7 prior
to the receipt of any post-termination benefits described in this Agreement
          (c) Litigation. After the Employment Term, Executive will cooperate
with the Company in responding to the reasonable requests of the Company’s
Chairman of the Board, CEO or General Counsel, in connection with any and all
existing or future litigation, arbitrations, mediations or investigations
brought by or against the Company, or its or their respective affiliates,
agents, officers, directors or employees, whether administrative, civil or
criminal in nature, in which the Company reasonably deems Executive’s
cooperation necessary or desirable. In such matters, Executive agrees to provide
the Company with reasonable advice, assistance and information, including
offering and explaining evidence, providing sworn statements, and participating
in discovery and trial preparation and testimony. Executive also agrees to
promptly send the Company copies of all correspondence (for example, but not
limited to, subpoenas) received by Executive in connection with any such legal
proceedings, unless Executive is expressly prohibited by law from so doing.

12



--------------------------------------------------------------------------------



 



          (d) Expenses and Fees. The Company will reimburse Executive for
reasonable out-of-pocket expenses incurred by Executive as a result of his
cooperation with the obligations described in this Section 7.7, within thirty
(30) days of the presentation of appropriate documentation thereof, in
accordance with the Company’s standard reimbursement policies and procedures.
Except as provided in the preceding sentence, Executive will not be entitled to
any compensation for activities performed pursuant to this Section 7.7 during
the period in which Executive receives any Severance Benefits. Thereafter, the
Company will pay Executive a compensation for activities performed pursuant to
this Section 7.7 based on an hourly rate of 160th of Executive’s monthly Base
Salary immediately preceding the termination of employment (the “Fees”). In
performing obligations under this Section 7.7 following termination of the
employment, Executive agrees and acknowledges that he will be serving as an
independent contractor, not as a the Company employee, and he will be entirely
responsible for the payment of all income taxes and any other taxes due and
owing as a result of the payment of Fees, will not be eligible to participate in
any Company benefit plans while performing such services.
     7.8 Surviving Clauses. Sections 2.4, 3, 6, 7, 8, 9, 10, and 11 (including
the definitions of any defined terms referenced therein) will survive any
termination or expiration of this Agreement.
  8. Release
     As a condition precedent to receipt of any Severance Benefits, Executive
will provide the Company with an executed and effective general release
substantially in the form attached hereto as Exhibit B (the “Release”), or a
release in such other form as the parties may agree upon at the time.
  9. Non-Competition
     Executive will not, for a period of twelve (12) months from the end of the
Employment Term, for Executive’s own account, or as owner, manager, officer,
shareholder, consultant, director, representative or employee of a company,
participate in the research or development of (i) antibodies against the EpCAM
target molecule, or (ii) BiTE molecules or active agents which trigger the same
mechanism as BiTE molecules (collectively, the “Non-Compete Field”). The Board
may, in its discretion, reduce the scope of the Non-Compete Field.
  10. Non-Solicitation
     While employed by the Company, and for a period of six (6) months from the
end of the Employment Term, Executive will not interfere with the business of
the Company by (a) soliciting, attempting to solicit, inducing, or otherwise
causing any employee of the Company to terminate employment in order to become
an employee, consultant or independent contractor to or for any other person or
entity; or (b) directly or indirectly causing any third party that provides
services to the Company to terminate, diminish, or materially alter in a manner
harmful to the Company its relationship with the Company.

13



--------------------------------------------------------------------------------



 



  11. General Provisions
     11.1 Notices. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of personal delivery or receipt if delivered
by mail or courier service, to the Company at its primary office location and to
Executive at his address as listed on the Company payroll or the Executive’s
then current place of abode.
     11.2 Confidentiality. Executive will hold the provisions of this Agreement
in strictest confidence and will not publicize or disclose this Agreement in any
manner whatsoever; provided, however, that Executive may disclose this
Agreement: (a) to Executive’s immediate family; (b) in confidence to his
attorneys, accountants, auditors, tax preparers, and financial advisors;
(c) insofar as such disclosure may be necessary to enforce its terms or as
otherwise permitted or required by law. In particular, and without limitation,
Executive agrees not to disclose the terms of this Agreement to any current or
former employee of the Company.
     11.3 Reasonableness of Restrictions. Executive acknowledges and agrees that
(a) he has read this entire Agreement and understands it, (b) the limitations
imposed in this Agreement do not prevent him from earning a living or pursuing
his career following the termination of the employment, and (c) the restrictions
contained in this Agreement are reasonable, proper, and necessitated by the
Company’s legitimate business interests. Executive represents and agrees that he
is entering into this Agreement freely and with knowledge of its contents with
the intent to be bound by the Agreement and the restrictions contained in it.
     11.4 Remedies. Executive agrees that it may be impossible to assess the
damages caused by Executive’s violation of this Agreement or any of its terms.
Executive agrees that any threatened or actual violation of this Agreement or
any of its terms will constitute immediate and irreparable injury to the Company
and the Company will have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach or threatened breach of this Agreement.
     11.5 Severability. In the event that a court finds this Agreement, or any
of its restrictions, to be ambiguous, unenforceable, or invalid, the parties
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law. If the court declines to enforce this Agreement in the manner
provided in this Section 11.5, Executive and the Company agree that this
Agreement will be automatically modified to provide the Company with the maximum
protection of its business interests allowed by law and Executive agrees to be
bound by this Agreement as modified. In case any one or more of the provisions,
subsections, or sentences contained in this Agreement will, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect the other provisions of this
Agreement, and this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.
     11.6 Waiver. If either party should waive any breach of any provisions of
this Agreement or fail to enforce performance by the other party, he or it will
not thereby be deemed to have waived any preceding or succeeding breach or
performance of the same or any other provision of this Agreement. Any such
waiver will be effective only if made in writing and signed by the Party waiving
such breach or performance.

14



--------------------------------------------------------------------------------



 



     11.7 Complete Agreement; Amendment. This Agreement and its Exhibits,
constitute the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. This Agreement replaces all previous agreements regarding the
service relationship of Executive with the Company. After commencement of the
Agreement Executive does not have any further claim to compensation, including
bonuses which were agreed in the contract replaced by this Agreement, except
outstanding due amounts. It is entered into without reliance on any promise or
representation other than those expressly contained herein. This Agreement
cannot be modified or amended except in a writing signed by an authorized
representative of the Company and Executive.
     11.8 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
     11.9 Assignment; Assumption by Successor; Non-transferability of Interest.
          (a) The Company may assign this Agreement, without the consent of
Executive, to any business entity which at any time, whether by purchase, merger
or otherwise, directly or indirectly, acquires all or substantially all of the
assets or business of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption will relieve the Company of
its obligations hereunder. As used in this Agreement, the “Company” will mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.
          (b) None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement will be assignable or
transferable except through a testamentary disposition or by the laws of descent
and distribution upon the death of Executive. Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Executive to receive any form of compensation to be
made by the Company pursuant to this Agreement will be void.
     11.10 Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
     11.11 Construction. The language in all parts of this Agreement will in all
cases be construed simply, according to its fair meaning, and not strictly for
or against any of the parties hereto. Without limitation, there will be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

15



--------------------------------------------------------------------------------



 



     11.12 Choice of Law. All questions concerning the construction, validity,
interpretation of this Agreement will be governed by the laws of the State of
Maryland as applicable to contracts made and wholly performed within the State
of Maryland by residents of that State.
     11.13 Arbitration. The parties recognize that litigation in federal or
state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Company or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. The parties agree that any dispute between the parties arising out
of or relating to the negotiation, execution, performance or termination of this
Agreement or the Executive’s employment, including, but not limited to, any
claim arising out of this Agreement, claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990,
Section 1981 of the Civil Rights Act of 1966, as amended, the Family Medical
Leave Act, the Executive Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment, but excluding claims
under or relating to Section 9 or 10 of this Agreement or relating to any
separate agreements between the parties (including the Proprietary Information
and Inventions Agreement) which do not specify arbitration as the exclusive
remedy, shall be settled by binding arbitration in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association. The location for the arbitration shall be the Washington, D.C.
metropolitan area. Any award made by such panel shall be final, binding and
conclusive on the parties for all purposes, and judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. The
arbitrators’ fees and expenses and all administrative fees and expenses
associated with the filing of the arbitration shall be borne by the Company;
provided however, that at the Executive’s option, Executive may voluntarily pay
up to one-half the costs and fees. The parties acknowledge and agree that their
obligations to arbitrate under this Section survive the termination of this
Agreement and continue after the termination of the employment relationship
between Executive and the Company. The parties each further agree that the
arbitration provisions of this Agreement shall provide each party with its
exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. By election arbitration as the means for final settlement of all
claims, the parties hereby waive their respective rights to, and agree not to,
sue each other in any action in a Federal, State or local court with respect to
such claims, but may seek to enforce in court an arbitration award rendered
pursuant to this Agreement. The parties specifically agree to waive their
respective rights to a trial by jury, and further agree that no demand, request
or motion will be made for trial by jury.

16



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.
Micromet, Inc.

     
/s/ Christian Itin
         
Name: Christian Itin
   
Title: President & CEO
   
 
   
/s/ Mark L. Reisenauer
         
Mark L. Reisenauer
   

17



--------------------------------------------------------------------------------



 



Exhibit A
Proprietary Information And Inventions Agreement

18



--------------------------------------------------------------------------------



 



Micromet, Inc.
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     In consideration of my employment or continued employment by Micromet,
Inc., its subsidiaries, parents, affiliates, successors and assigns (together,
the “Company”) and the compensation now and hereafter paid to me, I hereby enter
into this Proprietary Information and Inventions Agreement (the “Agreement”) and
agree as follows:
1. Nondisclosure.
     1.1 Recognition of the Company’s Rights; Nondisclosure. I understand and
acknowledge that my employment by the Company creates a relationship of
confidence and trust with respect to the Company’s Proprietary Information
(defined below) and that the Company has a protectable interest therein. At all
times during my employment and thereafter, I will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company’s
Proprietary Information, except as such disclosure, use or publication may be
required in connection with my work for the Company, or unless an officer of the
Company expressly authorizes such in writing. I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information will be the sole property of the Company and its
assigns. I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.
     1.2 Proprietary Information. The term “Proprietary Information” will mean
any and all confidential and/or proprietary knowledge, data or information of
the Company, its affiliates, parents and subsidiaries, whether having existed,
now existing, or to be developed during my employment. By way of illustration
but not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, mask works, ideas, processes, formulas, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques and any other proprietary technology and
all Proprietary Rights therein (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of
conducting the Company business, suppliers and supplier information, and
purchasing; (c) information regarding customers and potential customers of the
Company, including customer lists, names, representatives, their needs or
desires with respect to the types of products or services offered by the
Company, proposals, bids, contracts and their contents and parties, the type and
quantity of products and services provided or sought to be provided to customers
and potential customers of the Company and other non-public information relating
to customers and potential customers; (d) information regarding any of the
Company’s business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by the Company, and other
non-public information relating to business partners; (e) information regarding
personnel, employee lists, compensation, and employee skills; and (f) any other
non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which is
generally known in the trade or industry through no breach of this agreement or
other act or omission by me, and I am free to discuss the terms and conditions
of my employment with others to the extent permitted by law.
     1.3 Third Party Information. I understand, in addition, that the Company
has received and in the future will receive from third parties their
confidential and/or proprietary knowledge, data, or information (“Third Party
Information”). During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than the Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.

A-1.



--------------------------------------------------------------------------------



 



     1.4 Term of Nondisclosure Restrictions. I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends will be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence will not apply to trade
secrets protected without temporal limitation under applicable law.
     1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.
2. Assignment of Inventions.
     2.1 Proprietary Rights. The term “Proprietary Rights” will mean all trade
secrets, patents, copyrights, trade marks, mask works and other intellectual
property rights throughout the world.
     2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement. To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties, and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, fully-paid, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, make derivative works of, publicly perform, publicly
perform, use, sell, import, and exercise any and all present and future rights
in such Prior Invention. Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company’s prior written consent.
     2.3 Assignment of Inventions. Subject to Subsections 2.4 and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
     2.4 Unassigned or Nonassignable Inventions. I recognize that this Agreement
will not be deemed to require assignment of any Invention that I developed
entirely on my own time without using the Company’s equipment, supplies,
facilities, trade secrets, or Proprietary Information, except for those
Inventions that either (i) relate to the Company’s actual or anticipated
business, research or development, or (ii) result from or are connected with
work performed by me for the Company. In addition, this Agreement does not apply
to any Invention which qualifies fully for protection from assignment to the
Company under any specifically applicable state law, regulation, rule, or public
policy (“Specific Inventions Law”).
     2.5 Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In

A-2.



--------------------------------------------------------------------------------



 



addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief. The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law. I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.
     2.6 Government or Third Party. I also agree to assign all my right, title
and interest in and to any particular the Company Invention to a third party,
including without limitation the United States, as directed by the Company.
     2.7 Works for Hire. I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).
     2.8 Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to the Company Inventions in any and all countries.
To that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such the Company Inventions in any and all
countries will continue beyond the termination of my employment, but the Company
will compensate me at a reasonable rate after my termination for the time
actually spent by me at the Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records will
be available to and remain the sole property of the Company at all times.
4. Duty Of Loyalty During Employment. I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.
5. Reasonableness Of Restrictions.
     5.1 I agree that I have read this entire Agreement and understand it. I
agree that this Agreement does not prevent me from earning a living or pursuing
my career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests. I represent and agree that I am entering into this Agreement freely
and with knowledge of its contents with the intent to be bound by the Agreement
and the restrictions contained in it.

A-3.



--------------------------------------------------------------------------------



 



     5.2 In the event that a court finds this Agreement, or any of its
restrictions, to be ambiguous, unenforceable, or invalid, I and the Company
agree that the court will read the Agreement as a whole and interpret the
restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.
     5.3 If the court declines to enforce this Agreement in the manner provided
in subsection 5.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.
6. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement to keep in confidence information acquired by me
in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.
7. Return of the Company Property. When I leave the employ of the Company, I
will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company personnel at any time with or
without notice. Prior to leaving, I will cooperate with the Company in
completing and signing the Company’s termination statement if requested to do so
by the Company.
8. Notices. Any notices required or permitted hereunder will be given to the
appropriate party at the address specified below or at such other address as the
party will specify in writing. Such notice will be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.
9. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
10. General Provisions
     10.1 Governing Law. All questions concerning the construction, validity,
interpretation of this Agreement will be governed by and construed according to
the laws of the State of Maryland as applicable to contracts made and wholly
performed within the State of Maryland by residents of the State of Maryland. I
hereby expressly consent to the personal jurisdiction and venue of the state and
federal courts located in Montgomery County, Maryland for any lawsuit filed
there against me by Company arising from or related to this Agreement.
     10.2 Severability. In case any one or more of the provisions, subsections,
or sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. If moreover, any one or more of the
provisions contained in this Agreement will for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.
     10.3 Successors and Assigns. This Agreement is for my benefit and the
benefit of the Company, its successors, assigns, parent corporations,
subsidiaries, affiliates, and purchasers, and will be binding upon my heirs,
executors, administrators and other legal representatives.
     10.4 Survival. The provisions of this Agreement will survive the
termination of my employment, regardless of the reason, and the assignment of
this Agreement by the Company to any successor in interest or other assignee.
     10.5 Employment Status. I agree and understand that nothing in this
Agreement will change my employment status or confer any right with respect to
continuation of employment by the Company, nor will it interfere in any way with
my right or the Company’s right to terminate my employment at any time, with or
without cause or advance notice.

A-4.



--------------------------------------------------------------------------------



 



     10.6 Waiver. No waiver by the Company of any breach of this Agreement will
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement will be construed as a waiver of any other right.
The Company will not be required to give notice to enforce strict adherence to
all terms of this Agreement.
     10.7 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.
     10.8 Entire Agreement. The obligations pursuant to Sections 1 and 2 (except
Subsection 2.7) of this Agreement will apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period. This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof and supersedes and merges
all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement.
I have read this agreement carefully and understand its terms. I have completely
filled out Exhibit A to this Agreement.
Dated:                     

                (Signature)    
 
              (Printed Name)    
 
        Accepted and Agreed To:    
 
        Micromet, inc.    
 
       
By:
       
 
       
 
       
Title:
       
 
       

A-5.



--------------------------------------------------------------------------------



 



Exhibit A
Previous Inventions

     
TO:
  Micromet, Inc.
 
   
FROM:
   
 
   
 
   
DATE:
   
 
   
 
   
SUBJECT:
   Previous Inventions

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
[Company] (the “Company”) that have been made or conceived or first reduced to
practice by me alone or jointly with others prior to my engagement by the
Company:

  o   No inventions or improvements.     o   See below:        
 
       
 
       
 

o     Additional sheets attached.
2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

                              Invention or Improvement     Party(ies)    
Relationship  
1.
                       
 
                 
 
                       
2.
                       
 
                 
 
                       
3.
                       
 
                 

o     Additional sheets attached.

A-6.



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE AGREEMENT
This Release of Claims (Release”) is made as of                      by and
between Mark L. Reisenauer (“the Executive”) and Micromet, Inc. (the “Company”)
(together, the “Parties”).
     1. In consideration for Executive’s execution of this Release, the Company
will make a severance payment to Executive in the amount of
$                    , subject to standard payroll deductions and withholdings.
This payment will be made in a lump sum on the first business day which occurs
at least eight days following the Company’s receipt of Executive’s executed
Agreement. If Executive timely elects and remains eligible for continued
coverage under COBRA, or applicable state coverage continuation laws, the
Company will pay that portion of Executive’s heath coverage premiums it was
paying prior to the Separation Date for ___ months or for the continuation
period, whichever is shorter.
     2. Executive hereby releases, acquits and forever discharges the Company,
its parents and subsidiaries, and their officers, directors, agents, servants,
employees, stockholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, which were known or through reasonable diligence should
have been known, arising out of or in any way related to Releases, events, acts
or conduct at any time prior to the date Executive executes this Settlement
Release, including, but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with Executive’s employment
with the Company, including but not limited to, claims of intentional and
negligent infliction of emotional distress, any and all tort claims for personal
injury, claims or demands related to salary, bonuses, commissions, stock, stock
options, or any other ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action including, but not limited to, any and all claims and causes of action
that the Company, its parents and subsidiaries, and its and their respective
officers, directors, agents, servants, employees, attorneys, shareholders,
successors, assigns or affiliates:

  •   has violated its personnel policies, handbooks, contracts of employment,
or covenants of good faith and fair dealing;     •   has discriminated against
him on the basis of age, race, color, sex (including sexual harassment),
national origin, ancestry, disability, religion, sexual orientation, marital
status, parental status, source of income, entitlement to benefits, any union
activities or other protected category in violation of any local, state or
federal law, constitution, ordinance, or regulation, including but not limited
to: Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as
amended; the Equal Pay Act; the Americans With Disabilities Act; the Family and
Medical Leave Act; the Employee Retirement Income Security Act; Section 510; and
the National Labor Relations Act;

 



--------------------------------------------------------------------------------



 



  •   has violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to him or any member of
his/her family and/or promissory estoppel).

Excluded from this Release are any claims which cannot be waived by law.
Executive is waiving, however, his/her right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
his/her behalf. Executive acknowledges that you he/she is knowingly and
voluntarily waiving and releasing any rights he/she may have under the ADEA, as
amended. Executive also acknowledges that (i) the consideration given to his/her
in exchange for the waiver and release in this Release is in addition to
anything of value to which he/she was already entitled, and (ii) that he/she has
been paid for all time worked, have received all the leave, leaves of absence
and leave benefits and protections for which he/she is eligible, and have not
suffered any on-the-job injury for which he/she has not already filed a claim.
Executive further acknowledges that he/she has been advised by this writing
that: (a) his/her waiver and release do not apply to any rights or claims that
may arise after the execution date of this Release; (b) he/she has been advised
hereby that he/she has the right to consult with an attorney prior to executing
this Release; (c) he/she has twenty-one (21) days to consider this Release
(although Executive may choose to voluntarily execute this Release earlier and
if he/she does he/she will sign the Consideration Period waiver below);
(d) he/she has seven (7) days following his/her execution of this Release to
revoke the Release; and (e) this Release shall not be effective until the date
upon which the revocation period has expired unexercised, which shall be the
eighth day after Executive executes this Release.
     3. On or before the last day of Executive’s employment, Executive agrees to
return to the Company all Company documents (and all copies thereof) and other
Company property that Executive has had in his/her possession at any time,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, computer-recorded
information, tangible property (including, but not limited to, computers),
credit cards, entry cards, identification badges and keys; and, any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof). Executive shall coordinate the
return of Company property with [name/title].
     4. Executive further agrees that both during and after Executive’s
employment Executive acknowledges his/her continuing obligations under his/her
Proprietary Information, Inventions and Non-Competition Agreement not to use or
disclose any confidential or proprietary information of the Company and to
refrain from certain solicitation and competitive activities.
     5. It is understood that Executive shall hold the provisions of this
Release in strictest confidence and shall not publicize or disclose it in any
manner whatsoever; provided, however, that: (a) Executive may disclose this
Release to his/her immediate family; (b) Executive may disclose this Release in
confidence to his/her attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) Executive may disclose this Release insofar as such disclosure
may be required by law.
     6. Executive agrees not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that Executive may respond accurately and fully
to any question, inquiry or request for information when required by legal
process.

 



--------------------------------------------------------------------------------



 



     7. This Release does not constitute an admission by the Company of any
wrongful action or violation of any federal, state, or local statute, or common
law rights, including those relating to the provisions of any law or statute
concerning employment actions, or of any other possible or claimed violation of
law or rights.
     8. Executive agrees that upon any breach of this Release Executive will
forfeit all amounts paid or owing to Executive under this Release. Executive
further acknowledges that it may be impossible to assess the damages caused by
violation of the terms of paragraphs 3, 4, 5 and 6 of this Release and further
agree that any threatened or actual violation or breach of those paragraphs of
this Release will constitute immediate and irreparable injury to the Company.
Executive therefore agrees that any such breach of this Release is a material
breach of this Release, and, in addition to any and all other damages and
remedies available to the Company upon Executive’s breach of this Release, the
Company shall be entitled to an injunction to prevent Executive from violating
or breaching this Release. Executive agrees that if the Company is successful in
whole or part in any legal or equitable action against Executive under this
Release, Executive agree to pay all of the costs, including reasonable
attorney’s fees, incurred by the Company in enforcing the terms of this Release.
     9. This Release constitutes the complete, final and exclusive embodiment of
the entire Release between the Parties with regard to this subject matter. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Release may not be modified or
amended except in a writing signed by both Executive and a duly authorized
officer of the Company. This Release will bind the heirs, personal
representatives, successors and assigns of the Parties, and inure to the benefit
of the Parties, their heirs, successors and assigns. If any provision of this
Release is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Release and the
provision in question will be modified by the court so as to be rendered
enforceable. This Release will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Maryland as
applied to contracts made and to be performed entirely within Maryland.
In Witness Whereof, the Parties have duly authorized and caused this Agreement
to be executed as follows:

              Micromet, Inc.       Mark L. Reisenauer, an Individual
 
           
By:
           
 
           
 
  Name        
 
  Title        
Date:
          Date:

 



--------------------------------------------------------------------------------



 



Exhibit C
DEATH BENEFITS RECIPIENTS

     
Primary Beneficiary:
  Amount of Payment pursuant to Section 7.5
 
   
[                    ]
  [___]%
 
    Secondary Beneficiary (if Primary Beneficiary pre-deceased):
 
   
[                    ]
  [___]%
 
   
[                    ]
  [___]%

-i-